DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 01/21/2022 Amendments/Arguments, which directly amended claim 4; and filed terminal disclaimer are acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on 01/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,649,097 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement Of Reason For Allowance
Claims 1-8 are allowed.
Regarding claim 1, an electronic timepiece that executes navigation to a destination site as claimed, has neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,335,416 discloses an invention in which assisted-GPS for a portable biometric monitoring device is provided.  The portable biometric monitoring device may obtain updated ephemeris data from an associated secondary device via a short-range, low-power communication protocol.  The secondary device may be a computing device such as a smartphone, tablet, or laptop. Various rules may control when the ephemeris data is updated.  The ephemeris data may be used in the calculation of the global position of the portable biometric monitoring device.  Additionally, the portable biometric monitoring device may communicate downloaded position fixing data to the associated secondary device.  The associated secondary device may then calculate the global position from the position fixing data.
US 8,655,578 discloses an electronic device receives ephemeris information from a GPS satellite at intermittent timings TE1, TE2, and TE3 and stores the received information in its memory.  In addition, the electronic device receives time information at intermittent timings TC1, TC2, TC3, and TC4, and corrects a clocked time based on the received time information.  Then, at positioning timing T1, the electronic device captures a transmission signal from the GPS satellite while synchronizing timing with the GPS satellite based on the clocked time, and performs positioning based on the captured transmission signal and the ephemeris information stored in the memory.
US 2010/0127929 discloses a position calculating method includes: determining whether satellite orbit data of a positioning satellite having a first effective term and long-term prediction orbit data having a second effective term longer than the first effective term and predicting a satellite orbit of the positioning satellite are retained or not; and calculating a position by using the satellite orbit data when it is determined that the satellite orbit data and the long-term prediction orbit data are retained.
US 8,028,014 discloses a positioning device, which locates a position based on satellite signals which are signals from positioning satellites, includes a position holding section which holds a reference position P, a stationary condition determination section which determines whether or not the reference position P satisfies stationary conditions B, an average position calculation section which averages the reference position P satisfying the stationary conditions B and a present located position Pg calculated by positioning to calculate an average position Pav, a position output section which outputs the average position Pav, and a position storage section which stores the average position Pav in the position holding section as the reference position P.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646